Name: 2009/317/EC: Commission Decision of 6 April 2009 amending Council Decision 79/542/EEC as regards the transport of animals by air, the transit of animals through certain third countries and the animal health certificates for certain meat from solipeds and for transit and storage of certain fresh meat (notified under document number C(2009) 2273) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  health;  animal product;  tariff policy;  organisation of transport;  agricultural activity
 Date Published: 2009-04-08

 8.4.2009 EN Official Journal of the European Union L 94/100 COMMISSION DECISION of 6 April 2009 amending Council Decision 79/542/EEC as regards the transport of animals by air, the transit of animals through certain third countries and the animal health certificates for certain meat from solipeds and for transit and storage of certain fresh meat (notified under document number C(2009) 2273) (Text with EEA relevance) (2009/317/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, Article 8(4) and the third indent of Article 8(5) thereof, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (2), in particular Article 6(1) thereof, Whereas: (1) Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (3) establishes the sanitary conditions for the importation into the Community of live animals, excluding equidae, and for the importation of fresh meat of such animals, including equidae, but excluding meat preparations. (2) Article 6 of Decision 79/542/EEC concerns transport of live animals for importation into the Community. The transport of such animals by air presents a risk for animal health in the Community, due to insect vectors of animal diseases that could be present in the means of air transport. It is therefore appropriate to provide for measures for disinfestation of the means of such transport in order to avoid the accidental introduction into the Community of potentially infected insect vectors together with imported animals. (3) Decision 79/542/EEC provides that animals intended for import into the Community can transit only through third countries which are permitted to export animals of the same species to the Community. However, it is permitted to transit animals through certain third countries that are not permitted to export animals to the Community. Such transit is only permitted if the animals are intended for immediate slaughter once they have reached their final destination in the Community. The procedure for listing those third countries has been established taking into account several factors, in particular the animal health situation of the third country, the guarantees about the integrity of the animals during transit, the controls at the border inspection posts and at the final destination. (4) Animal welfare and traceability aspects should also be taken into account when considering the transport of animals to the Community from or via third countries. The Community rules currently in force lead to a situation where bovine animals for fattening must be transported on longer routes, in order to avoid transit through certain third countries that are not permitted to export animals to the Community. This has a negative impact on animal welfare. It is therefore appropriate to extend also to bovine animals for fattening the possibility for transit through third countries that are not permitted to export animals to the Community. (5) In addition, it is necessary to ensure an adequate animal health protection in the Community when animals for fattening are introduced after having transited through third countries that are not permitted to export animals to the Community. Appropriate measures should therefore be established, to be applied both during transit and at the final destination. Those measures should ensure the animal health status of the animals and the integrity of the consignment during transport, and limit further movements of the animals from the farms of destination in the Community. (6) The farms of destination should be specifically designated by the competent veterinary authority of the Member State of destination. When designating such farms, the competent veterinary authority should, in particular, ensure a control of the animals throughout the period from the date of arrival on the farm until the date of slaughter. (7) Decision 79/542/EEC, as amended by Commission Decision 2008/752/EC (4), includes a reference to the compulsorily notifiable diseases listed in Annex A to Council Directive 90/426/EEC (5) in the animal health certificates for certain meat from domestic and wild solipeds. However, since only African horse sickness and glanders may be transmitted through the meat, those certificates should include specific references only to those diseases. (8) For reasons of clarity and consistency of Community legislation, the model of animal health certificate for Transit/Storage should be deleted from Annex II to Decision 79/542/EEC and Annex III to that Decision should be replaced. (9) Decision 79/542/EEC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 79/542/EEC is amended as follows: 1. in Article 6(1), the following second subparagraph is added: Where the animals are transported by air, the crate or container in which they are transported and the surrounding area shall be sprayed with an appropriate insecticide immediately before the doors to the aircraft are closed and whenever the doors of the aircraft are opened subsequently before reaching the final destination.; 2. Annexes I, II and III are amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 March 2009. Article 3 This Decision is addressed to the Member States. Done at Brussels, 6 April 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 321; corrected by OJ L 226, 25.6.2004, p. 128. (3) OJ L 146, 14.6.1979, p. 15. (4) OJ L 261, 30.9.2008, p. 1. (5) OJ L 224, 18.8.1990, p. 42. ANNEX Annexes I, II and III to Decision 79/542/EEC are amended as follows: 1. in Part 1 of Annex I, in the part concerning Specific conditions, point I is replaced by the following: I  : for transit through the territory of animals for direct slaughter or bovine animals for fattening which are consigned from a Member State and destined to another Member State in lorries which have been sealed with a serially numbered seal. The seal number must be entered on the health certificate issued in accordance with the model laid down in Annex F to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), for bovine animals and swine, and in accordance with Model I of Annex E to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (2), for ovine and caprine animals. In addition, the seal must be intact on arrival at the designated border inspection post of entry into the Community and the seal number recorded in TRACES. The certificate must be stamped at the exit point of the Community by the competent veterinary authorities prior to transiting one or more third countries with the following appropriate wording ONLY FOR TRANSIT BETWEEN DIFFERENT PARTS OF THE EUROPEAN UNION VIA THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA/MONTENEGRO/SERBIA (3) (4)  Bovine animals for fattening must be transported directly to the farm of destination designated by the competent veterinary authority of destination. Those animals must not be moved from that farm unless for direct slaughter. 2. Part 2 of Annex II is amended as follows: (a) the Model of veterinary certificate EQU is replaced by the following: (b) the Model of veterinary certificate EQW is replaced by the following: (c) the model of animal health certificate TRANSIT/STORAGE is deleted; 3. Annex III is replaced by the following: ANNEX III (Transit and/or storage) (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 46, 19.2.1991, p. 19. (3) Delete country as applicable. (4) Serbia does not include Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999.;